In a proceeding pursuant to CPLR 7503 to compel arbitration of an underinsured motorist claim, Allstate Insurance Company appeals from an order of the Supreme Court, Kings County (Garry, J.), dated December 15, 1995, which granted the petition.
Ordered that the appeal is dismissed, with costs.
Allstate Insurance Company has arbitrated the present claim and therefore has waived its right to appeal from the order directing the parties to proceed to arbitration (see, Matter of Beagle [MVAIC], 19 NY2d 834, 835; Matter of Nationwide Mut. Ins. Co. v Damaskinos, 227 AD2d 627; Matter of Nationwide Mut. Ins. Co. v Rothbart, 220 AD2d 509). Rosenblatt, J. P., Thompson, Santucci and Altman, JJ., concur.